Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2018

                                      No. 04-16-00806-CR

                                       Roger SALDANA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 15-08-00031-CRF
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        The State’s brief was due to be filed on February 12, 2018. On February 12, 2018, the
State filed a motion requesting an extension of time to file its brief. Although this court
generally grants 30-day extensions on a first motion, the State is requesting a 60-day extension of
time to file its brief. This motion is GRANTED. Given the length of this first extension,
however, further requests for extensions will be disfavored. The State’s brief must be filed by
April 13, 2018.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court